
	
		II
		111th CONGRESS
		1st Session
		S. 1425
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2009
			Mr. Durbin (for himself,
			 Mrs. Hutchison, Ms. Collins, Ms.
			 Landrieu, Mrs. Shaheen,
			 Mr. Sanders, Mr. Casey, Mr.
			 Whitehouse, Mr. Johnson, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To increase the United States financial and programmatic
		  contributions to promote economic opportunities for women in developing
		  countries.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Global Resources and
			 Opportunities for Women To Thrive Act of 2009 or the
			 GROWTH Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and statement of purpose.
					Sec. 3. Microfinance and microenterprise development assistance
				for women in developing countries.
					Sec. 4. Support for women’s small- and medium-sized enterprises
				in developing countries.
					Sec. 5. Support for private property rights and land tenure
				security for women in developing countries.
					Sec. 6. Support for women’s access to employment in developing
				countries.
					Sec. 7. Trade benefits for women in developing
				countries.
					Sec. 8. Exchanges between United States entrepreneurs and women
				entrepreneurs in developing countries.
					Sec. 9. Assistance under the Millennium Challenge
				Account.
					Sec. 10. GROWTH Fund.
					Sec. 11. Data collection.
					Sec. 12. Support for women’s organizations in developing
				countries.
					Sec. 13. Report.
					Sec. 14. Authorization of appropriations.
				
			2.Findings and
			 statement of purpose
			(a)FindingsCongress finds the following:
				(1)Women around the world are especially
			 vulnerable to poverty. They tend to work longer hours, are compensated less,
			 and have less income stability and fewer economic opportunities than
			 men.
				(2)Women’s share of the labor force is
			 increasing in almost all regions of the world. Women comprise more than 40
			 percent of the global labor force as well as 40 percent of the labor force in
			 eastern and southeastern Asia, sub-Saharan Africa, and the Caribbean. Women
			 comprise a third of the labor force in Central America and nearly a third of
			 total employment in South Asia. About 250,000,000 young women will enter the
			 labor force worldwide before 2015.
				(3)Women are more likely to work in informal
			 employment relationships in poor countries compared to men. In sub-Saharan
			 Africa, 84 percent of women are employed informally compared to 71 percent of
			 men. In the Middle East, 44 percent of women are employed informally compared
			 to 29 percent of men. Informal employment is characterized by lower wages and
			 greater variability of earnings, less stability, absence of labor organization,
			 and fewer social protections than formal employment.
				(4)Changes in the economy of a poor country
			 affect women and men differently. Women are disproportionately affected by
			 long-term recessions, crises, and economic restructuring and they often miss
			 out on many of the benefits of growth.
				(5)International trade can be an important
			 tool for economic development and poverty reduction. The benefits of
			 international trade should extend to all members of society, particularly the
			 world’s poor women.
				(6)Policies that promote fair labor practices
			 for women, and access to information, education, land, credit, physical
			 capital, and social services can be a means of reducing poverty, ensuring food
			 security, and boosting productivity and earnings for the economies of
			 developing countries.
				(7)Expanding economic opportunity for women in
			 developing countries can have a positive effect on child nutrition, health, and
			 education, as women often invest their income in their families. Increasing
			 women’s income can also decrease women’s vulnerability to HIV/AIDS,
			 gender-based violence, and trafficking, and make women more resistant to the
			 impact of natural disasters.
				(8)Policies that promote economic
			 opportunities for women, including microfinance and microenterprise development
			 and the promotion of women’s small- and medium-sized businesses, can be a means
			 of generating gainful, safe, and dignified employment for the poor.
				(9)Women play a
			 vital, but often unrecognized, role in averting violence, resolving conflict,
			 and rebuilding economies in postconflict societies. Women in conflict-affected
			 areas face even greater challenges than men do in accessing employment,
			 training, property rights, credit, and financial and nonfinancial resources for
			 business development. Policies designed to ensure economic opportunity for
			 women in conflict-affected areas play a significant role in economic
			 rehabilitation and consolidation of peace.
				(10)Given the important role of women in the
			 economies of poor countries, poverty alleviation programs funded by the United
			 States in poor countries should seek to enhance the level of economic
			 opportunity available to women in those countries.
				(b)Statement of
			 purposeThe purpose of this
			 Act is to ensure that the policies of the United States actively promote
			 development and economic opportunities for women, including programs and
			 policies that—
				(1)promote women’s ability to start micro-,
			 small-, or medium-sized business enterprises, and enable women to grow such
			 enterprises, particularly from micro- to small-sized enterprises and from
			 small- to medium-sized enterprises, or sustain current business
			 capacity;
				(2)promote the rights of women to own, manage,
			 and inherit property, including land, encourage the adoption of laws and
			 policies that support women in their efforts to enforce those rights in
			 administrative and judicial tribunals, and address conflicts with
			 country-specific legal regimes or practices (often known as customary
			 law) to increase the ability of women to inherit and own real
			 property;
				(3)increase women’s access to employment,
			 enable women to access higher quality jobs with better remuneration and working
			 conditions in both informal and formal employment, and improve the quality of
			 jobs in sectors dominated by women by improving the remuneration and working
			 conditions for those jobs; and
				(4)bring the benefits of international trade
			 policy to women in developing countries and continue to ensure that trade
			 policies and agreements adequately reflect the respective needs of poor women
			 and men.
				3.Microfinance and
			 microenterprise development assistance for women in developing
			 countries
			(a)Authorization;
			 implementation; targeted assistance
				(1)AuthorizationSection
			 252(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2211a(a)) is
			 amended—
					(A)by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D),
			 respectively;
					(B)by striking
			 The President is and inserting the following:
						
							(1)In
				generalThe President is
							;
				and
					(C)by adding at the
			 end the following:
						
							(2)Assistance for
				women in developing countriesIn providing assistance under
				paragraph (1), the President shall pay special attention to the needs of women
				in developing countries, including by—
								(A)carrying out
				specific activities to enhance the empowerment of women in developing
				countries, such as providing leadership training, basic health and HIV/AIDS
				education, and assistance with the development of literacy skills;
								(B)carrying out
				initiatives to eliminate legal and institutional barriers to women’s ownership
				of assets, access to credit, access to information and communication
				technologies, and engagement in business activities within or outside of the
				home;
								(C)providing
				assistance for capacity building for microfinance and microenterprise
				institutions to enable such institutions to better meet the credit, savings,
				insurance, and training needs of women who are microfinance and microenterprise
				clients; and
								(D)carrying out microfinance and
				microenterprise development programs that—
									(i)specifically
				target women with respect to outreach and marketing;
									(ii)provide products
				specifically designed to address women’s assets and needs and the barriers
				women encounter with respect to participating in enterprise and financial
				services; and
									(iii)promote women's
				ability to grow micro-enterprises to small- and medium-sized
				enterprises.
									.
					(2)ImplementationSection
			 252(b)(2)(C) of the Foreign Assistance Act of 1961 (22 U.S.C. 2211a(b)(2)(C))
			 is amended—
					(A)in clause
			 (ii)—
						(i)by striking microenterprise
			 development field and inserting microfinance and microenterprise
			 development field; and
						(ii)by
			 striking and at the end;
						(B)in clause
			 (iii)—
						(i)by inserting after
			 competitive the following: , take into consideration the
			 anticipated impact of the proposals on the empowerment of women and
			 men,; and
						(ii)by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the
			 end the following new clause:
						
							(iv)give preference to proposals from providers
				of assistance that demonstrate the greatest knowledge of clients’ needs and
				capabilities, including proposals that ensure that women are involved in the
				design and implementation of services and
				programs.
							.
					(3)Targeted
			 assistanceSection 252(c) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2211a(c)) is amended—
					(A)in the first sentence, by inserting before
			 the period the following: and an effort shall be made to target such
			 resources to women; and
					(B)in the second
			 sentence, by striking 2006 and inserting
			 2011.
					(b)Monitoring
			 systemSection 253(b)(1) of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2211b(b)(1)) is amended to read as follows:
				
					(1)The monitoring
				system shall include performance goals for the assistance and shall express
				such goals, to the extent feasible—
						(A)in an objective
				and quantifiable form;
						(B)in a manner that
				describes the effects of such goals on women and men, respectively; and
						(C)in a manner that
				describes the number of women and the number of men benefiting from the
				assistance.
						.
			(c)Microenterprise
			 development creditsSection 256(b)(2) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2212(b)(2)) is amended by inserting before the semicolon
			 the following: , especially the needs of clients who are
			 women.
			(d)Additional report
			 requirementsSection 258 of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2214) is amended—
				(1)in subsection
			 (b), by adding at the end the following new paragraph:
					
						(12)An estimate of the potential global demand
				for microfinance and microenterprise development for women, determined in
				collaboration with practitioners in a cost-effective manner, and a description
				of the Agency’s plan to help meet such
				demand.
						;
				(2)by redesignating
			 subsection (c) as subsection (d); and
				(3)by
			 inserting after subsection (b) the following new subsection:
					
						(c)Additional
				requirementAll information
				in the report required by this section relating to beneficiaries of assistance
				authorized by this title shall be disaggregated by sex to the maximum extent
				practicable.
						.
				4.Support for
			 women’s small- and medium-sized enterprises in developing countries
			(a)In
			 generalThe Secretary of
			 State, acting through the Administrator of the United States Agency for
			 International Development, shall—
				(1)where appropriate,
			 carry out programs, projects, and activities that meet the requirements
			 described in subsection (b) for enterprise development for women in developing
			 countries; and
				(2)ensure that any
			 programs, projects, and activities for enterprise development for women in
			 developing countries that are carried out pursuant to assistance provided under
			 part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) meet the
			 requirements described in subsection (b).
				(b)RequirementsA
			 program, project, or activity described in subsection (a) meets the
			 requirements described in this subsection if the program, project, or
			 activity—
				(1)in coordination with the governments of
			 developing countries and interested individuals and organizations, promotes the
			 development or enhancement of laws, regulations, or practices (including
			 practices with respect to the enforcement of such laws or regulations) that
			 improve access to banking and financial services for women-owned small- and
			 medium-sized enterprises;
				(2)promotes access to information and
			 communication technologies by providing training with respect to such
			 technologies for women-owned small- and medium-sized enterprises;
				(3)provides training, through local
			 associations of women-owned enterprises or nongovernmental organizations, with
			 respect to recordkeeping, financial and personnel management, international
			 trade, business planning, marketing, policy advocacy, leadership development,
			 and other areas relevant to running enterprises;
				(4)provides resources to establish and enhance
			 local, national, and international networks and associations of women-owned
			 small- and medium-sized enterprises;
				(5)provides incentives for nongovernmental
			 organizations and financial service providers to develop products, services,
			 and marketing and outreach strategies specifically designed to facilitate and
			 promote women’s participation in development programs for small- and
			 medium-sized businesses by addressing women’s assets and needs and the barriers
			 women face to participating in enterprise and financial services; and
				(6)seeks to award contracts to qualified
			 small- and medium-sized enterprises owned by women, particularly indigenous
			 women, including—
					(A)for postconflict reconstruction; and
					(B)to facilitate employment of women,
			 particularly indigenous women in jobs not traditionally undertaken by
			 women.
					5.Support for
			 private property rights and land tenure security for women in developing
			 countries
			(a)In
			 generalThe Secretary of
			 State, acting through the Administrator of the United States Agency for
			 International Development, shall—
				(1)where appropriate,
			 carry out programs, projects, and activities to promote private property rights
			 and land tenure security for women in developing countries that—
					(A)are implemented by
			 local, indigenous, nongovernmental, and community-based organizations,
			 especially women’s organizations, that are dedicated to addressing the needs of
			 women; and
					(B)otherwise meet the
			 requirements described in subsection (b); and
					(2)ensure that any programs, projects, and
			 activities to promote private property rights and land tenure security for
			 women in developing countries that are carried out pursuant to assistance
			 provided under part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et
			 seq.)—
					(A)are implemented
			 by local, indigenous, nongovernmental, and community-based organizations,
			 especially women’s organizations, that are dedicated to addressing the needs of
			 women; and
					(B)otherwise meet
			 the requirements described in subsection (b).
					(b)RequirementsA
			 program, project, or activity described in subsection (a) meets the
			 requirements described in this subsection if the program, project, or
			 activity—
				(1)advocates to amend and harmonize statutory
			 and other country-specific legal regimes or practices to give women equal
			 rights to own, use, and inherit property;
				(2)promotes legal literacy among women and men
			 about property rights for women and how to exercise such rights;
				(3)assists women in making land claims and
			 protecting existing land claims; and
				(4)advocates for equitable land titling and
			 registration for women.
				(c)AmendmentSection 103(b)(1) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151a(b)(1)) is amended by inserting , especially
			 for women after establishment of more equitable and more secure
			 land tenure arrangements.
			6.Support for
			 women’s access to employment in developing countriesThe Secretary of State, acting through the
			 Administrator of the United States Agency for International Development, shall,
			 where appropriate—
			(1)support activities to increase the access
			 of women in developing countries to employment and to higher quality
			 employment, in informal and formal employment, with better remuneration,
			 working conditions, and benefits (including health insurance and other social
			 safety nets) in accordance with the core labor standards of the International
			 Labour Organization, including—
				(A)public education efforts to inform poor
			 women and men of women's legal rights related to employment;
				(B)education and vocational training tailored
			 to enable poor women to access job opportunities, whether for formal or
			 informal employment, in—
					(i)sectors in their local economies with the
			 potential for growth; and
					(ii)sectors in which women are not
			 traditionally highly represented;
					(C)efforts to support self-employed poor women
			 or wage workers to form or join independent unions or other labor associations
			 to increase their incomes and improve their working conditions; and
				(D)advocacy efforts to protect the rights of
			 women in the workplace, including—
					(i)developing
			 programs with the participation of civil society to eliminate gender-based
			 violence; and
					(ii)providing
			 capacity-building assistance to women’s organizations to effectively research
			 and monitor labor rights conditions; and
					(2)provide assistance to governments and
			 nongovernmental organizations in developing countries seeking to design and
			 implement laws, regulations, and programs to improve working conditions for
			 women and to facilitate the entry into, and advancement in, the workplace by
			 women.
			7.Trade benefits
			 for women in developing countriesIn order to ensure that poor women in
			 developing countries are able to benefit from international trade, the
			 President, acting through the Secretary of State (acting through the
			 Administrator of the United States Agency for International Development) and
			 the heads of other appropriate departments and agencies of the United States,
			 shall, where appropriate, provide the following training and education in
			 developing countries:
			(1)Training women in civil society
			 organizations, including those organizations representing poor women, and
			 women-owned enterprises and associations of such enterprises, on how to respond
			 to economic opportunities created by trade preference programs, trade
			 agreements, or other policies that create or facilitate market access. The
			 training shall include information with respect to requirements and procedures
			 for accessing the United States market.
			(2)Training women entrepreneurs, including
			 microentrepreneurs, with respect to production strategies, quality standards,
			 formation of cooperatives, market research, and market development.
			(3)Teaching women, including poor women, to
			 promote diversification of products and value-added processing.
			(4)Instructing negotiators officially
			 representing the governments of developing countries in international trade
			 negotiations in order to enhance the ability of the negotiators to formulate
			 trade policy and negotiate agreements that take into account the respective
			 needs and priorities of poor women and men in developing countries.
			(5)Educating local groups representing
			 indigenous women in developing countries in order to enhance the ability of
			 those groups to collect information and data, formulate proposals, and inform
			 and impact negotiators described in paragraph (4) with respect to the
			 respective needs and priorities of poor women and men in developing
			 countries.
			8.Exchanges between
			 United States entrepreneurs and women entrepreneurs in developing
			 countries
			(a)Department of
			 CommerceThe Secretary of
			 Commerce shall, where appropriate, encourage representatives of United States
			 businesses on trade missions to developing countries to—
				(1)meet with
			 representatives of women-owned small- and medium-sized enterprises in such
			 countries; and
				(2)promote internship
			 opportunities for women owners of small- and medium-sized enterprises in such
			 countries with United States businesses.
				(b)Department of
			 StateThe Secretary of State
			 shall promote exchange programs that offer representatives of women-owned
			 small- and medium-sized enterprises in developing countries an opportunity to
			 learn skills appropriate for promoting entrepreneurship by working with
			 representatives of businesses in the United States.
			9.Assistance under
			 the Millennium Challenge AccountThe Chief Executive Officer of the
			 Millennium Challenge Corporation shall seek to ensure that contracts and
			 employment opportunities resulting from assistance provided by the Corporation
			 to the governments of developing countries are fairly and equitably distributed
			 to qualified women-owned small- and medium-sized enterprises and other civil
			 society organizations led by women, including nongovernmental and
			 community-based organizations, for projects, including for infrastructure
			 projects, that facilitate employment of women in jobs not traditionally
			 undertaken by women.
		10.GROWTH
			 Fund
			(a)Establishment
				(1)In
			 generalThe Secretary of State, acting through the Administrator
			 of the United States Agency for International Development, shall establish the
			 Global Resources and Opportunities for Women to Thrive (GROWTH) Fund (in this
			 section referred to as the Fund) for the purpose of enhancing
			 economic opportunities for very poor, poor, and low-income women in developing
			 countries with a focus on—
					(A)increasing the
			 development of women-owned enterprises;
					(B)increasing
			 property rights for women;
					(C)increasing women’s
			 access to financial services;
					(D)increasing the
			 number of women in leadership in implementing partner organizations (as defined
			 in section 259(6) of the Foreign Assistance Act of 1961 (22 U.S.C. 2214a(6))),
			 as well as financial service providers;
					(E)improving the
			 employment benefits and conditions available to women; and
					(F)increasing the
			 benefits of international trade available to women.
					(2)Application for
			 funds by USAID missions
					(A)In
			 generalA mission of the United States Agency for International
			 Development may apply for funds from the Fund to support specific activities,
			 in addition to activities already carried out by that mission, that are
			 described in subsection (b) and enhance economic opportunities for women in
			 developing countries or integrate gender into economic opportunity
			 programs.
					(B)Supplement not
			 supplantFunds provided to a mission of the United States Agency
			 for International Development pursuant to subparagraph (A) shall supplement and
			 not supplant other funds available to that mission.
					(b)Activities
			 supportedThe activities
			 described in this subsection are—
				(1)activities
			 described in title VI of part I of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2211 et seq.), as amended by section 3 of this Act;
				(2)activities
			 described in sections 4 through 7 of this Act; and
				(3)technical
			 assistance to, and capacity building for, civil society organizations,
			 particularly to carry out activities described in paragraphs (1) and (2),
			 for—
					(A)local and
			 indigenous women’s organizations to the maximum extent practicable; and
					(B)local, indigenous,
			 nongovernmental, and community-based organizations and financial service
			 providers that demonstrate a commitment to gender equity in the leadership of
			 such organizations and intermediaries either through current practice or
			 through specific programs to increase the representation of women in the
			 governance and management of such organizations and intermediaries.
					11.Data
			 collectionThe Secretary of
			 State, acting through the Administrator of the United States Agency for
			 International Development, shall—
			(1)provide support
			 for tracking indicators on women’s employment, property rights for women,
			 women’s access to financial services, and women’s enterprise development,
			 including microenterprises, in developing countries;
			(2)to the extent
			 practicable, track all foreign assistance funds provided by the United States
			 to local, indigenous, nongovernmental, community-based organizations, and
			 financial service providers in developing countries, including through
			 subcontractors and grantees, disaggregated by the sex of the head of the
			 organization, senior management, and composition of the boards of
			 directors;
			(3)encourage agencies
			 of the United States that collect statistical data to provide support to
			 agencies in developing countries that collect statistical data to collect data
			 on the share of women in wage work and self-employment, disaggregated by type
			 of employment; and
			(4)provide funding to
			 the International Labour Organization—
				(A)to carry out
			 technical assistance activities in developing countries; and
				(B)to consolidate
			 data indicators collected in different developing countries into cross-country
			 data sets.
				12.Support for
			 women’s organizations in developing countries
			(a)AmendmentsSection 102 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2151–1) is amended—
				(1)in subsection (a),
			 by inserting after the ninth sentence the following new sentences:
			 Because men and women generally occupy different economic niches in poor
			 countries, activities must address those differences in ways that enable both
			 women and men to contribute to and benefit from development. Throughout the
			 world, indigenous, local, nongovernmental and community-based organizations, as
			 well as financial service providers, are essential to addressing many of the
			 development challenges facing countries and to creating stable, functioning
			 democracies. Investing in the capacity of such organizations, including women’s
			 organizations, and in their roles in the development process shall be an
			 important, cross-cutting objective of United States bilateral development
			 assistance.; and
				(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by adding at the end the following new sentence: The principles
			 described in this paragraph shall, among other strategies, be accomplished
			 through partnerships with local, indigenous, nongovernmental, and
			 community-based organizations, as well as financial service providers, that
			 represent the interests of women.; and
					(B)in paragraph (6),
			 by adding at the end the following new sentence: Such participation and
			 improvement shall be encouraged and promoted by, among other strategies,
			 investing in the capacity of and participation in local, indigenous,
			 nongovernmental, and community-based organizations, especially women’s
			 organizations, dedicated to addressing the needs of women..
					(b)AssistanceThe Secretary of State, acting through the
			 Administrator of the United States Agency for International Development, shall,
			 where appropriate—
				(1)ensure project
			 proposals include capacity building and technical assistance for local,
			 indigenous, nongovernmental, organizations and community-based organizations
			 dedicated to addressing the needs of women, especially women's organizations,
			 to promote the long-term sustainability of projects;
				(2)provide
			 information and training to local, indigenous, nongovernmental, and
			 community-based organizations, especially women’s organizations, focused on
			 women’s empowerment in countries in which missions of the United States Agency
			 for International Development are located in order to—
					(A)provide technical
			 assistance with respect to United States foreign assistance procurement
			 procedures; and
					(B)undertake
			 culturally appropriate outreach measures to contact such organizations;
					(3)encourage
			 recipients of United States technical and financial aid to the maximum extent
			 practicable, to provide financial support to local, indigenous,
			 nongovernmental, and community-based organizations that focus on women’s
			 empowerment, including women’s organizations and other organizations that may
			 not have previously worked with the United States or a partner of the United
			 States, in fulfilling project objectives;
				(4)work with local
			 governments to conduct outreach campaigns to register, as required by local
			 laws and regulations, unofficial local, indigenous, nongovernmental, and
			 community-based organizations, especially women’s organizations; and
				(5)support efforts of
			 indigenous organizations, especially women’s organizations, focused on women’s
			 empowerment to network with other indigenous women’s groups to collectively
			 access funding opportunities to implement United States foreign assistance
			 programs.
				13.Report
			(a)Report
			 requiredNot later than June
			 30, 2011, the Secretary of State, acting through the Administrator of the
			 United States Agency for International Development, shall submit to Congress a
			 report on the implementation of this Act and the amendments made by this
			 Act.
			(b)UpdateNot later than June 30, 2012, the Secretary
			 of State, acting through the Administrator of the United States Agency for
			 International Development, shall submit to Congress an update of the report
			 required by subsection (a).
			(c)Availability to
			 publicThe report required by
			 subsection (a) and the update required by subsection (b) shall be made
			 available to the public on the Internet websites of the Department of State and
			 the United States Agency for International Development.
			14.Authorization
			 of appropriations
			(a)In
			 generalThere are authorized to be appropriated to the Secretary
			 of State to carry out sections 10 and 11—
				(1)$40,000,000 for
			 fiscal year 2011; and
				(2)such sums as may
			 be necessary for each of the fiscal years 2012 and 2013.
				(b)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under subsection
			 (a)—
				(1)are authorized to
			 remain available until expended; and
				(2)shall supplement
			 and not supplant any other amounts available for the purposes described in
			 sections 10 and 11.
				
